UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
EDGARDO DIAZ,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   18 Civ. 4910 (ALC) (GWG)

NEW YORK PAVING INC.,                                         :

                           Defendant.                          :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, United States Magistrate Judge

       The conference scheduled for April 3, 2020 at 11:00 a.m. shall take place by means of a
telephone conference call.

        At that time, the parties are directed to place a call to the Court at (212) 805-4260 with all
parties on the line.1 All counsel who intend to speak during the call must use a landline or
phone with equivalent quality. Also, when addressing the Court, counsel must not use a
speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the conference date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available at: http://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        SO ORDERED.

Dated: March 16, 2020
       New York, New York




        1
          If the call is arranged through a commercial communications service, counsel arranging
the call may telephone chambers at the time of the conference and inform chambers of the
telephone number and access code that may be used to dial into the call. Only a toll-free service
should be used.
